--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.2
 
License Grants


Subject to Licensee’s on-going compliance of the License Agreement and all other
terms and conditions of this Agreement, Licensor grants to Licensee an exclusive
(save for rights reserved to Licensor hereunder), non-transferable and
non-sub-licensable license, during the License Term, to reproduce, perform,
display, transmit and distribute the Licensed Content on the Licensee Site and
Related Media intended solely for use by End Users in the Territory within the
scope set forth in Schedule 1 (License Scope), which is attached hereto and
incorporated herein by this reference. The foregoing includes the right to
permit End Users to access the Licensed Content solely for their own end use and
not for redistribution and otherwise subject to Terms of Use that comply with
the License Agreement. Licensee is not granted any right to, and shall not,
permit any other use of the Licensed Content by End Users, or any use of the
Licensed Content by any other Person (including Licensee's Affiliates).


Content License Restrictions. The license granted is subject to the following:
 
Licensee shall not include Licensed Content on the Licensee Site or any Related
Media other than as expressly permitted herein and in accordance with all terms
and conditions of the License Agreement.


Licensee shall not make the Licensed Content available, or otherwise use the
Licensed Content, except as expressly licensed pursuant to the License
Agreement. Any use by Licensee of the Licensed Content on any other website,
mobile site or application or other media of Licensee other than the Licensee
Site and Related Media as expressly provided herein requires a separate written
agreement between Licensor and Licensee, and Licensor has no obligation to enter
into any such agreement.


Licensee shall not permit the Licensed Content to be, or appear to be,
reproduced, displayed or distributed on, as part of or in connection with any
website or other online (including mobile) area other than the Licensee Site and
Related Media, whether by framing, in-line linking, appearing in a new window or
otherwise.


Licensee shall not edit, alter, modify, combine with other content or create any
derivative works of the Licensed Content without the prior written consent of
Licensor.


Licensee shall not display, and shall not permit others to display, on the
Licensee Site any images or content that is or could be reasonably construed to
be offensive, pornographic, defamatory or libelous, infringing the intellectual
property rights of any third party, promoting terrorism or other unlawful
violence, or for any other purpose that violates applicable Law.


If Licensor instructs Licensee to delete or make inaccessible any Content Item
because such Content Item may contain errors, is or could be subject to a
third-party claim or for any other good faith reason, Licensee shall comply with
such instruction as promptly as reasonably possible and, in any case, within
twenty-four (24) hours. The License Term for each such Content Item terminates
at the end of such 24-hour period.


All uses of the Licensed Content that do not comply fully with the provisions of
this Agreement shall for all purposes be deemed beyond the scope of the license
granted hereunder. Any violation of the License Agreement by Licensee shall be a
material breach of this Agreement for which Licensor may terminate this
Agreement .




 
1

--------------------------------------------------------------------------------

 






Trademark License.
 
Licensor grants to Licensee a limited, non-exclusive, non-transferable except as
provided in the License Agreement and non-sublicensable royalty-free license
during the Term to those of Licensor's Marks designated by Licensor from time to
time to:


display such Marks on the Licensee Site: (x) with the Licensed Content to
provide source attribution; or (y) as links to the Licensed Content; comply with
its express obligations under this Agreement; and advertise, market and promote
the availability of the Licensed Content or the Licensee Site and identify the
Licensor as a content provider; provided, that all uses of Licensor's Marks
shall require Licensor's prior written approval.


Licensee shall use the Marks solely in accordance with Licensor's trademark
usage guidelines and quality control standards as the same may be updated from
time to time by Licensor. If Licensor notifies Licensee that any use does not so
comply, Licensee shall immediately either remedy the use to the satisfaction of
Licensor or terminate such use. Licensee shall not use, register or attempt to
register in any jurisdiction any Mark that is confusingly similar to or
incorporates any of the Licensor's Marks. All uses of the Licensor's Marks, and
all goodwill associated therewith, shall inure solely to the benefit of
Licensor.


Reservation of Rights. Neither this Agreement nor the licenses granted hereunder
convey any ownership right in any of the Licensed Content, Licensor's Marks or
other materials provided by or on behalf of Licensor under this Agreement.
Except for the express licenses granted in this Agreement, all right, title and
interest in and to the Licensed Content and Licensor's Marks are and will remain
with Licensor and its licensors.


Licensee Obligations.


Content Display. Throughout the Term, Licensee shall provide the Licensed
Content on the Licensee Site and Related Media solely to the extent of and
within the scope of the license granted in this Agreement and otherwise in
accordance with the following:
Licensee shall present the Licensed Content solely in accordance with the
specifications and restrictions set forth in Schedule 4.


Licensee shall change its corporate name to Go-Page, Corporation.


Licensee shall update Licensed Content on the Licensee Site and Related Media
promptly upon receipt of such updates from the Licensor.


Licensee shall present each Content Item solely in its entirety (without any
addition, modification or deletion).


Licensee shall remove the Licensed Content from the Licensee Site and Related
Media immediately upon the expiration or earlier termination of the License Term
for such Content Item.


Required Notices. Licensee shall display with each Content Item the appropriate
copyright and trademark notices and any other source attribution required by
Licensor. Licensee shall not alter, remove or obstruct any such notices or
attribution included with any Content Item as delivered by Licensor.


Terms of Use. Throughout the Term, Licensee shall have in effect and maintain
accessible on the Licensee Site and Related Media website terms of use ("Terms
of Use") and privacy policy (“Privacy Policy”) on which use of the Licensee Site
and Related Media, including the Licensed Content, is expressly conditioned, and
which in form and substance are reasonably acceptable to Licensor.


Content Hosting and Support; User Complaints. Throughout the Term, Licensee
shall host, operate, maintain and make accessible to End Users the Licensed
Content on the Licensee Site. The service level standards and procedures used by
Licensee with respect to the Licensed Content, including but not limited to
those regarding End User requests and communications, will be consistent with
those it employs with respect to other content on the Licensee Site. Without
limiting the foregoing, if Licensee receives any notice claiming that the
Licensed Content infringes or otherwise violates any intellectual property or
other third-party right, Licensee shall:


immediately notify Licensor in writing (which may include e-mail), including
such detail as is available and necessary for Licensor to evaluate and address
such complaint;


In all other respects, all other aspects of the current amended Website Content
License Agreement by and between the parties dated March 27, 2014, remain in
full force and effect  and are hereby ratified and affirmed.
 
IN WITNESS WHEREOF, the parties hereto have executed this License Grant as of
This 9th day of June 2014.
 


 
PSiTech Corporation
 
/s/ PSitech Corporation
 
Empirical Ventures, Inc.
 
/s/Peter Schulhof   
Peter Schulhof
 President


 
 
 


 


 



 
2

--------------------------------------------------------------------------------

 
